Exhibit d Province of Saskatchewan Current Description April 2015 [MAP] TABLE OF CONTENTS Page Province of Saskatchewan 1 Overview of the Economy 3 Finances of the Government 16 Summary Financial Statement Supplementary Financial Information 28 Crown Corporations 37 Government of Saskatchewan Summary Financial Statements (Volume 1 of the Public Accounts) ExhibitE Sources of Information 45 In this document, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in Canadian dollars.On December 31, 2014, the noon nominal rate for Canadian dollars ($), as reported by the Bank of Canada, was $1.16011.00 United States dollar (U.S. $). Tonnes as used in this document refers to metric tons.One tonne is equivalent to 1.102311 short tons. In this document, the financial information provided is on a Summary basis. The Summary Financial Statements provide an accounting of the full nature and extent of the financial affairs and resources of the Government. This includes the financial results of the General Revenue Fund, Crown corporations, boards and other organizations controlled by the Government.The 2014-15 Budget is presented on a summary basis, previous annual reports were presented on a General Revenue Fund basis. The significant accounting policies are described in Note 1 to the Summary Financial Statements provided in Exhibit E.” This document contains forward-looking statements which may be identified by their use of words like “plans,” “expected,” “will,” “project,” “estimated,” “forecast” or other words of similar meaning.All statements that address expectations or projections about the future are forward-looking statements.Forward-looking statements are based on certain assumptions and expectations of future events.It cannot be guaranteed that these assumptions and expectations are accurate or will be realized. The Canadian Dollar Canada maintains a floating exchange rate for the Canadian dollar to permit the rate to be determined by market forces without intervention except as required to maintain orderly conditions. Recent high and low exchange rates for the Canadian dollar in terms of United States cents are as follows: High Low Source:Bank of Canada - noon rate. i PROVINCE OF SASKATCHEWAN Summary Economic and Financial Statistics Compound Calendar Year Ended December 31 Annual Growth Rate 2009-2013 (Millions) Economy Gross Domestic Product at Current Market Prices % Farm Cash Receipts Mineral Sales Manufacturing Shipments Exports Primary Household Income Population at July 1 (Thousands) Unemployment Rate 4.8% 5.2% 5.0% 4.7% 4.0% n/a Change in Consumer Price Index 1 1.1% 1.4% 2.8% 1.6% 1.5% n/a 1 2002 100 n.a. not applicable Source:Saskatchewan Bureau of Statistics, Statistics Canada Fiscal Year Ended March 31 (Millions) Government Finances - Summary Financial Statements Surplus (deficit) $37 $589 Add (deduct) non-cash items Net income from government business enterprises Dividends received from government business enterprises 639 688 784 673 645 Other non-cash items included in the surplus/deficit 306 296 368 138 Amortization of capital assets 416 451 471 485 502 (Gain) Loss on loans and investments 8 Net change in non-cash operating activities 568 Earnings retained in sinking funds Capital Activities Cash used for acquisition of capital assets Investing Activities Cash provided by investing activities 499 491 265 688 709 Cash provided (required) $23 $414 ii Fiscal Year Ended March 31 (Millions) Debt - Summary Financial Statements Gross Debt $10,924 $10,780 $11,143 $12,479 Less:Equity in Sinking Funds Guaranteed Debt 23 29 28 19 16 Summary Financial Statements Total Debt $8,250 $8,377 $8,530 $9,466 $10,761 In this document, statistics for the economy of the Province are set forth on a calendar year basis at current market prices, except as otherwise indicated.Economic statistics for recent years frequently are preliminary estimates, which are subject to adjustment. Financial statistics and information for the Government’s Summary Financial Statements are set forth on a fiscal year basis of April 1 to March 31 of the following year, unless otherwise noted.Financial statistics and information for provincial Crown corporations are set forth on a fiscal year basis of January1 to December 31 of the same year, unless otherwise noted. In this document, compound annual growth rates assume the first year as the base and are computed by distributing the aggregate amounts of growth during the period. iii PROVINCE OF SASKATCHEWAN Introduction The Province of Saskatchewan (Saskatchewan or the Province) was established as a province of Canada in 1905.Saskatchewan is centrally located in Western Canada and is bordered by the provinces of Manitoba to the east and Alberta to the west.The Province shares its 650 kilometre southern border with the American states of North Dakota and Montana and its 450 kilometre northern border with the Northwest Territories of Canada.With a 1,250 kilometre distance from north to south, Saskatchewan covers an area of 652,330 square kilometres. The sparsely populated northern third of the Province is part of Canada’s Precambrian Shield and consists of forests, rivers and thousands of fresh water lakes.A sizeable commercial forest region is located across the entire central part of Saskatchewan.The southern half of the Province is part of the great continental plain of North America, consisting of a mixed agricultural and parkland area merging southward into open plains, a grain-growing region where the majority of the Province’s population resides.About one-half of all of Canada’s cultivated farm land is located in Saskatchewan. The population of Saskatchewan was approximately 1,125,410 on July 1, 2014, compared with approximately 1,106,247 on July1,2013 and 997,312 on July 1, 2004.The Province’s two largest urban areas are the cities of Regina, the capital of Saskatchewan, with a population of approximately 232,090 on July1,2013, and Saskatoon, with a population of approximately 292,597 as of the same date. The climate of Saskatchewan is generally dry with temperatures varying markedly between very distinct seasons. The following table sets forth statistics on Saskatchewan’s population, area and climate. Saskatchewan Statistics Population Area 1,125,410 (July 1, 2014) Land: • 570,700 square kilometres Major Urban Centres (220,350 square miles) Regina Fresh Water: • Capital of Saskatchewan • 81,630 square kilometres • 232,090 (July 1, 2013)* (31,520 square miles) Saskatoon Total: • Centre of Saskatchewan's • 652,330 square kilometres resource-based and advanced (251,870 square miles) technology industries Farm Land: • 292,597 (July 1, 2013)* • 268,655 square kilometres (103,730 square miles) Population Density Cultivated Farm Land: 1 person per 0.66 square • 202,470 square kilometres kilometre (0.25 per square mile) (78,170 square miles) Commercial Forests: Mean Temperatures Range (Regina) • 126,300 square kilometres January -11 to -22 degrees Celsius (48,760 square miles) July 26 to 12 degrees Celsius Mean Precipitation (Regina) January 15 millimetres July 59 millimetres Year 364 millimetres * Data for 2014 for Regina and Saskatoon are not yet available. Sources:Saskatchewan Bureau of Statistics, Statistics Canada. 1 Constitutional Framework of Canada Canada consists of a federation of ten provinces with a constitutional division of powers between the federal and provincial governments.Canada was established by the Constitution Act, 1867, an Act of the Parliament of the United Kingdom, and by later enactments including the Constitution Act, 1982, which transferred jurisdiction over the Constitution of Canada (the Constitution) from the United Kingdom to Canada. Various constitutional issues have been under discussion in Canada for a number of years.On August 20, 1998, in response to a reference from the Federal government, the Supreme Court of Canada ruled that under the Constitution of Canada and international law, Quebec may not secede unilaterally from Canada, but that if the people of Quebec voted to secede by a clear majority vote on a clear question, the other provinces and the Federal Government would be obliged to enter negotiations with Quebec with respect to secession, such negotiations to be guided by constitutional principles, including federalism, democracy, constitutionalism and the rule of law, and the protection of minorities. Under the Constitution, each provincial Legislature has exclusive authority to borrow money on the sole credit of that province and the authority to raise revenue for provincial purposes through direct taxation within its territorial limits.Legislatures can also raise revenue through taxation in respect of non-renewable natural resources, forestry resources and sites and facilities for electricity production and generation.Each province owns minerals and other resources on its provincial Crown lands and may own sub-surface resources on its other lands. Each province has the right to levy royalties on all lands and minerals which it owns. Each province has the legislative authority to regulate the exploration for and development, conservation and management of non-renewable natural resources, forestry resources and electricity generation.Each province also has legislative authority in the areas of education, health, social services, property and civil rights, natural resources, municipal institutions and generally all matters of a purely local or private nature. The Parliament of Canada is empowered to borrow money and to raise revenue by any mode or system of taxation.Parliament has legislative authority over, among other things, the federal public debt and federal property, the regulation of trade and commerce, currency and coinage, banks and banking, bankruptcy and insolvency, navigation and shipping, foreign affairs, defence, postal service and unemployment insurance.It also has authority over matters not assigned to the provincial legislatures. Provincial Government The executive power in the Province of Saskatchewan is vested in the Lieutenant Governor acting upon the advice of the Executive Council, which is responsible to the Legislative Assembly.The Lieutenant Governor is appointed by the Governor General of Canada in Council and the Governor General in turn is appointed by a commission under the Great Seal of Canada.The Executive Council, which includes the Premier and the Ministers of Ministries of the Provincial Government, is appointed by the Lieutenant Governor on the nomination of the leader of the political party which forms the Government.Members of the Executive Council hold seats in the Legislative Assembly. Saskatchewan’s Legislative Assembly has 58 seats and is elected for a term of five years, subject to earlier dissolution by the Lieutenant Governor acting in accordance with constitutional principles.The Legislative Assembly is usually dissolved by the Lieutenant Governor on the recommendation of the Premier.The most recent Provincial election was held on November7,2011, and resulted in a majority for the Saskatchewan Party as the Government of Saskatchewan.The representation in the Legislative Assembly at November 30, 2011 was as follows:Saskatchewan Party, 49 seats; and, New Democratic Party, 9 seats. 2 OVERVIEW OF THE ECONOMY Introduction Saskatchewan has a modern, open and diversified economy.Approximately two-thirds of the total value of all goods and services produced in the Province are exported.Major exports include grains, oilseeds, crude oil, potash, natural gas, uranium and manufactured goods.While many of the goods and service producing industries are directly or indirectly related to agriculture and natural resources, the Provincial economy continues to diversify into information age activities such as high technology, bio-technology and financial and other services.The Province’s abundance of renewable and non-renewable resources has made it the largest producer of wheat, second largest producer of crude oil and third largest natural gas producer in Canada.Saskatchewan is also one of the world’s leading suppliers of potash and uranium. Saskatchewan’s economy grew at an annual real rate of 4.9 percent in 2013.Canada’s real Gross Domestic Product (GDP) increased by 2.0percent in the same year.Saskatchewan’s nominal GDP went up by 5.5percent in 2013. Mining is the largest sector among Saskatchewan’s goods-producing industries.The dominant mineral products of the Province include crude oil, potash, natural gas and uranium.The value of oil sales increased by 10.1 per cent and the number of oil wells drilled increased by 5.1 per cent in 2013.Potash sales dropped by 6.1percent in 2013 primarily reflecting lower prices.Potash production, however, went up by 10.3 per cent. Manufacturing is the third largest sector of Saskatchewan’s goods-producing industries.Saskatchewan’s manufacturing sales increased by 9.7 per cent in 2013. Agriculture is the third largest sector among Saskatchewan’s goods-producing industries.Saskatchewan farmers harvested 39.1million tonnes of the major grains and oilseeds in 2013, about 50.6 per cent more than the harvest in 2012. Saskatchewan farm cash receipts amounted to $12.2 billion in 2013, up 3.2percent from 2012.Realized net farm income, which is the income left with farmers after deducting operating expenses and depreciation costs from farm cash receipts, amounted to $2.46 billion. Retail sales increased by 5.1 per cent in 2013 while wholesale trade rose by 9.2 per cent in the same year.New vehicle sales went up by 4.6 per cent in 2013. Saskatchewan’s employment level increased by 3.4 per cent or 18,200 jobs in 2013.In Canada, employment increased by 1.3percent or 223,500 jobs in the same year. Saskatchewan’s unemployment rate averaged 4.0 per cent in 2013.The national unemployment rate averaged 7.1percent in the same year. The inflation rate of the Province, as measured by the rate of increase in the Consumer Price Index, was 1.5 per cent in 2013 compared to Canada’s inflation rate of 0.9 per cent. 3 The following table sets forth a summary of economic indicatorsfor Saskatchewan and for Canada for the five years ended December 31, 2013. Summary of Economic Indicators Compound Annual Calendar Year Ended December 31 Growth Rate 2009-2013 Gross Domestic Product - Saskatchewan Current Market Prices (Millions) $ 8.5 % Annual Rate of Change )% n.a. Per Capita $ 6.7 % Chained 2007 Dollars (Millions) $ 4.6 % Annual Rate of Change )% n.a. Per Capita $ 2.9 % Gross Domestic Product - Canada Current Market Prices (Millions) $ 4.8 % Annual Rate of Change )% n.a. Per Capita $ 3.7 % Chained 2007 Dollars (Millions) $ 2.6 % Annual Rate of Change )% n.a. Per Capita $ 1.4 % Consumer Price Index 1 (Annual Percentage Change) Saskatchewan % n.a. Canada % n.a. Population (July 1)(Thousands) Saskatchewan 1.7 % Canada 1.1 % Unemployment Rate Saskatchewan % n.a. Canada % n.a. 1 2007 100 n.a. not applicable Sources:Saskatchewan Bureau of Statistics, Statistics Canada 4 Gross Domestic Product Saskatchewan’s real GDP measured in chained 2007 dollars increased at a compound average annual rate of 4.6percent in the period from 2009 to 2013.Measured in current market prices, Saskatchewan’s GDP grew at a compound average annual rate of 8.5percent in the same period.In 2013, Saskatchewan’s real GDP increased by 4.9 per cent. The following table sets forth the composition of the Province’s GDP both at current market prices and in chained 2007 dollars for the five years ended December31,2013. Gross Domestic Product Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Gross Domestic Product Current Market Prices Final Consumption Expenditures $39,972 $42,113 $44,281 $46,295 $48,451 4.9 % Gross Fixed Capital Formation 15,582 18,146 20,531 22,798 22,901 % Investment in Inventories 501 609 3,219 n.a. Non-Farm 575 580 573 n.a. Farm 318 29 2,646 n.a. Exports of Goods and Services 39,896 43,022 51,739 53,078 54,492 % Less:Imports of Goods and Services 34,932 39,077 42,756 44,219 46,072 % Total $60,019 $63,396 $74,457 $78,767 $83,121 % Gross Domestic Product Constant Chained 2007 Dollars Final Consumption Expenditures $38,050 $39,206 $39,930 $41,220 $42,196 % Gross Fixed Capital Formation 14,288 16,563 18,369 19,845 19,667 % Investment in Inventories 237 3,028 n.a. Non-farm 575 401 595 n.a. Farm 517 1,949 n.a. Exports of Goods and Services 33,062 36,796 38,719 39,588 40,144 % Less:Imports of Goods and Services 34,934 38,440 41,957 43,430 44,914 % Total $51,035 $53,290 $56,426 $58,226 $61,094 % n.a. not applicable Note:Components may not add due to use of chained fisher price methodology. Source:Saskatchewan Bureau of Statistics. 5 Capital Expenditure Gross fixed capital formation increased at a compound average annual rate of 10.1 per cent over the period from 2009 to 2013. The following table sets forth information on Saskatchewan’s gross fixed capital formation for the five years ended December31,2013. Gross Fixed Capital Formation Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Agriculture 1 n.a. n.a. n.a. Miningand Oil and Gas Extraction 2 Construction Manufacturing 4 n.a. n.a. n.a. n.a. n.a. n.a. Transportation & Warehousing 4 n.a. n.a. n.a. n.a. n.a. n.a. Information and Cultural Services n.a. n.a. n.a. n.a. n.a. n.a. Utilities Retail and Wholesale Trade Finance and Insurance 3 Commercial Services 4 n.a. n.a. n.a. n.a. n.a. n.a. Institutions 4 n.a. n.a. n.a. n.a. n.a. n.a. Public Administration Total % 1Includes forestry, fishing, trapping and hunting. 2Includes oil and natural gas extraction, potash, uranium and other minerals. 3Includes real estate and other services not shown above. 4Data are not available due to confidential nature of the information. Components will not add to total. Source:Saskatchewan Bureau of Statistics. 6 Exports and Imports Crude oil, manufactured goods, grains and potash are Saskatchewan’s principal exports, accounting for 26.2 per cent, 9.5 per cent, 15.0 per cent and 10.1 per cent, respectively, of total exports in 2013. For the five years ended December 31, 2013, total exports increased by an average of 8.5 per cent per year while imports increased by an average of 7.2 per cent per year. The following table sets forth details of Saskatchewan’s exports and imports at current market prices for the five years ended December 31, 2013. Trade with the Rest of Canada and Abroad Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Exports Grain 6.7 % Oil 12.7 Potash 16.3 Manufactured Goods Other 8.6 Total Exports 8.5 % Imports Oil 12.6 % Manufactured Goods 3.7 Other 7.4 Total Imports 7.2 % Source:Saskatchewan Bureau of Statistics. 7 Labour Force and Employment Saskatchewan’s unemployment rate remained well below the national unemployment rate in 2013.The national unemployment rate stood at 7.1 per cent in 2013, while Saskatchewan’s unemployment rate was 4.0 per cent in the same year. In the first eleven months of 2014, Saskatchewan’s seasonally adjusted unemployment rate has averaged 3.8 per cent, compared to the national average unemployment rate of 7.0 per cent over the same period.Thus far, total employment in the Province has increased by about 10,500 compared with the same period last year. The following table sets forth selected labour force statistics for Saskatchewan and Canada for the five years ended December31,2013. Labour Force Statistics Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Thousands, Except Percentages) Labour Force Saskatchewan 1.5 % Canada 1.0 % Employed Saskatchewan 1.7 % Canada 1.3 % Unemployed Saskatchewan 26 29 28 27 23 % Canada % Unemployment Rate Saskatchewan 4.8% 5.2% 5.0% 4.7% 4.0% n.a. Canada 8.3% 8.0% 7.5% 7.2% 7.1% n.a. Participation Rate Saskatchewan 70.0% 69.9% 69.2% 69.5% 70.0% n.a. Canada 67.1% 67.0% 66.8% 66.7% 66.5% n.a. n.a. not applicable Source:Statistics Canada. 8 Approximately 36,000 net new jobs were created in the Province in the period from 2009 to 2013.Transportation, communication, utilities and storage, construction, and business and community services were the leaders in terms of job creation during the period in review. The following table sets forth selected statistics of employment by industry for the Province. Employment by Industry Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Thousands) Goods-Producing Industries Agriculture 43 42 40 39 43 0.0 % Mining 24 26 25 26 24 0.3 Construction 38 40 40 44 48 5.7 Manufacturing 29 31 27 27 28 Subtotal 1.7 Service Industries Transportation, Communication, Utilities and Storage 30 31 32 32 33 2.6 Wholesale and Retail Trade 80 80 82 81 83 1.0 Finance, Insurance and Real Estate 29 31 31 30 29 0.1 Business and Community Services 2.3 Public Administration 31 29 30 31 30 Subtotal 1.7 Total 1.7 % Note:Components may not add due to rounding. Source: Saskatchewan Bureau of Statistics 9 Household Income Saskatchewan primary household income increased at a compound average annual rate of 7.0 per cent over the period from 2009 to 2013. The following table sets forth household income for Saskatchewan for the five years ended December31,2013. Household Income Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Household Income Compensation of Employees % Net Mixed Income Net Property Income 1 Primary Household Income % Plus: Current Transfers Received Less:Current Transfers Paid Household Disposable Income % 1Includes rent. n.a. not applicable Source:Saskatchewan Bureau of Statistics. Economic Structure The following table sets forth Saskatchewan’s real GDP at basic prices by industry for the five years ended December31,2013. Gross Domestic Product at Basic Prices by Industry in Millions of Chained 2008 Dollars Compound Year Ended December 31 Per Cent Annual of 2013 Growth Rate Total 2009-2013 (Millions) Goods-Producing Industries Agriculture, forestry, fishing and hunting % % Mining 1 % % Utilities % % Manufacturing % % Construction % % Subtotal % % Services Industries Transportation and Warehousing % % Finance, Insurance and Real Estate % % Wholesale and Retail Trade % % Business Services % % Institutions % % Public Administration % % Subtotal % % 10 Agriculture Based on the 2011 Census of Agriculture, Saskatchewan has 36,952 farms.With slightly less than half of the total land area of the Province utilized for farming, the Province has approximately half of the cultivated farm land in all of Canada. Historically, wheat has been Saskatchewan’s largest single grain crop in terms of volume and value.Between 2004 and 2013, wheat accounted for 30.0 per cent of all crops grown in the Province and represented over half of all the wheat grown in Canada. In 2013, wheat’s share accounted for 32.4 per cent of the total Saskatchewan crop harvest.Other major grains and oilseeds such as durum, barley and canola accounted for 46.0 per cent of total crop production in 2013.Specialty crops such as mustard, lentils, peas and others accounted for 21.7 per cent of the total harvest in 2013. Crop Production 2004-2013 Calendar Year Ended December 31 10 year Average (Millions of Tonnes) Wheat Durum Barley Canola Specialty Crops1 Other2 Total 1Includes mustard, sunflowers, lentils, field peas and canary seed. 2Includes oats, fall rye, spring rye, flax and other mixed grain. Source: Statistics Canada. Note: Components may not add due to rounding. Livestock production is also important in Saskatchewan.Approximately one-quarter of the total Canadian beef cattle herd is located in the Province.Other livestock raised in Saskatchewan include hogs, sheep, lambs, poultry and dairy cattle. Farm cash receipts from crop production totalled $9.6 billion in 2013, with wheat, durum and canola accounting for $7.2billion, or 74.9percent, of the year’s total cash receipts from crop sales.Farm cash receipts from the sale of livestock and livestock products amounted to $1.9 billion in 2013, with cattle and calves accounting for $1.2 billion, or 62.4 per cent, of the year’s total cash receipts from livestock sales. Total farm cash receipts reached $12.2billion in 2013, up 3.2percent from 2012. 11 The following table sets forth Saskatchewan’s farm cash receipts for the five years ended December 31, 2013. Farm Cash Receipts Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Crop Cash Receipts Wheat and Durum 8.8 % Canola 14.6 Barley Other Crops Total Crop Receipts 7.1 Livestock Cash Receipts Cattle & Calves 5.6 Hogs 13.4 Other2 4.6 Total Livestock 6.4 Supplementary, Deficiency, Stabilization 9.1 Total Farm Cash Receipts 7.1 1Includes net Deferments 2Includes sheep, lambs, dairy products, poultry, eggs and other livestock products. Note:Components may not add due to rounding. Source:Statistics Canada. Total farm revenue is made up of three components:crop receipts, livestock receipts and government program payments.Crop receipts amounted to $9.6billion in 2013, up 5.0 per cent from 2012 due to higher production and prices.Farm cash receipts from livestock sales amounted to $1.9billion in the same year, up 12.7percent from 2012.Government payments in 2013 amounted to $655 million, down 31.0 per cent from the amount provided by both the federal and provincial governments to farmers in 2013. Saskatchewan’s 2013 realized net farm income amounted to $2.46 billion, compared with $2.38 billion in 2012.Realized net farm income is the result of deducting farm operating expenses and depreciation cost from farm cash receipts. 12 Mining and Petroleum/Natural Gas In 2013, the total value of mineral sales amounted to $20.8 billion, an increase of 5.0 per cent from the prior year.Crude oil, natural gas and potash accounted for 94.9 per cent of the total value of mineral sales in 2012. In the first nine months of 2014, the value of oil production increased by 16.3 per cent while the value of natural gas production rose by 50.7per cent.The value of potash sales decreased by 7.1percent in the first nine months of 2014. The following table sets forth Saskatchewan’s value and volume of mineral sales for the five years ended December31,2013. Mineral Sales Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions of Dollars Unless Otherwise Indicated) Value of Mineral Sales Oil 11.1 % Natural Gas % Potash 16.3 % Other 1 % Total 7.3 % Volume of Mineral Sales Oil (millions of barrels) 3.5 % Natural Gas (millions of cubic metres) 0.3 % Potash (thousands of tonnes) 26.9 % 1Other includes Uranium, Gold, Sodium Sulphate, Salt, Coal, and Base Metals and Bentonite. Note:Components may not add due to rounding. Source:Saskatchewan Bureau of Statistics and Saskatchewan Ministry of Energy and Resources. Oil.Saskatchewan is the second largest crude oil producing province in Canada.Subject to change due to price fluctuations and technology improvements, remaining economically recoverable reserves in the Province are estimated to be 1.3 billion barrels of crude oil. In 2013, the value of Saskatchewan oil production increased by 10.1 percent and the volume of oil production increased by 2.9 percent. Saskatchewan crude oil production is of light, medium and heavy gravity.The major market for Saskatchewan’s oil is the upper Midwest of the United States (approximately 65 to 75 per cent). Currently Saskatchewan has two facilities capable of upgrading heavy oil; The Husky Energy Lloydminster Upgrader in Lloydminster and the Co-op Refinery Complex in Regina. Husky’s upgrader currently has a throughput capacity of 82,000 barrels of heavy crude oil per day while the Co-op Refinery Complex has the ability to process 55,000 barrels of heavy crude oil per day. In addition to heavy oil, the Co-op refinery complex has the capability to process 90,000 barrels per day of light or medium oil. The Moose Jaw Refinery, an affiliate of Gibson Energy Ltd., currently processes about 19,000 barrels per day for use as roofing flux and high quality road asphalt. In addition to local companies, a large number of multinational oil and natural gas companies are actively involved in exploration and development in the Province.The oil industry has experienced success with deep drilling discoveries and is adopting technological improvements.For example, horizontal drilling and screw pump technology can significantly improve recovery rates and lower operating costs for many reservoirs in Saskatchewan.The oil industry in the Province invested approximately $22.7 billion in the period from 2009 to 2013 exploring for and developing oil reserves.From 2009 to the end of 2013, 14,447 oil wells were drilled in Saskatchewan.In 2013, 3,371 oil wells were drilled in the Province. Natural Gas.The volume of Saskatchewan natural gas produced decreased by 1.7 per cent in 2013, while the value of natural gas production available for use or sale increased by 24.4 per cent.The natural gas industry in the Province invested approximately $0.1 billion in the period from 2009 to 2013 exploring for and developing natural gas reserves. During this period, 396 natural gas wells were drilled.In 2013, 5 natural gas wells were drilled in the Province. 13 Potash. Saskatchewan has ten potash mines that produce potash from massive reserves located in southern Saskatchewan. By conservative estimates, Saskatchewan could supply world demand at current levels for several hundred years. Potash production in Saskatchewan is highly mechanized and relatively low-cost because of the regularity and thickness of deposits and the predictability of ore grades. In recent years, the Saskatchewan potash industry has accounted for about 30percent of the world’s production and approximately 40 percent of world trade.Saskatchewan’s largest potash market is the United States followed by Brazil, Indonesia and China.The Saskatchewan government implemented changes in 2005 to the potash tax system to promote sales and investment by the potash industry. As a result of the tax changes and strong demand growth, the potash industry is expected to be one of the main engines of economic growth for the Saskatchewan economy in the future. The Saskatchewan potash industry could spend close to $14 billion by the end of the current decade, expanding the existing mines in the Province. There is also the potential for the development of new potash mines. K+S Potash, the German potash producer, has decided to build a solution mine in Saskatchewan at a cost of $4 billion. Other new mines could also be constructed. These expansions of productive capacity are expected to create significant economic spin offs and thousands of permanent and construction jobs in the Province. Uranium. In 2013, Saskatchewan was the world’s second largest producer of uranium behind Kazakhstan. The Athabasca Basin, in northern Saskatchewan, contains the largest, high-grade uranium deposits in the world and has good potential for significant new discoveries. Uranium was produced at two facilities (McArthur River-Key Lake and Rabbit Lake) located in northern Saskatchewan. In addition to the existing producing facilities of Rabbit Lake and McArthur River, futureuranium production is forecast from several other deposits, including Cigar Lake, McClean Lake and Midwest. McClean Lake, commenced production in 1999. In 2009, with mining operations having ceased, McClean Lake continued production of stockpiled ore from the Sue E and Sue B deposits and in July 2010 the mill was placed in care and maintenance mode. Current production plans are to restart the mill once Cigar Lake comes on-stream in late 2014and other future ore supply sources are being evaluated, including the Caribou and McClean Lake underground deposits. The McArthur River project began production in 1999 with the ore being processed at the Key Lake mill. Under regulatory approval, in 2009 the mine was allowed to increase production marginally to cover 2008 reductions during scheduled mill maintenance. An application to expand production capacity at Key Lake and McArthur River has been approved and construction is underway. The Rabbit Lake mine returned to production in 2002 following a two-year shutdown. With the identification of additional reserves, production will continue until 2021 while other future ore supply sources continue under evaluation. Of the future mine production projects, Cigar Lake and Midwest received initial environmental assessment approval in 1998 but did not proceed due to market conditions. Cigar Lake was granted a full construction license to proceed in 2004. In 2006 and 2008, Cigar Lake experienced water inflows which flooded the mine. Cigar Lake first commissioned ore in March 2014 and production from the McClean mill is forecast for the fourth quarter of 2014.In 2008 the Midwest project was deferred due to economic conditions.Midwest was granted environmental approval in 2012 but a production decision has not been made, it is currently forecast to begin production in 2022. In 2014 Cameco suspended the environmental assessment process for the Millennium project citing economic conditions.Other projects under evaluation includeShea Creek, and Roughrider. 14 Service Industries The service industries form the largest component of the Province’s economy.Services contribute a substantial part of the Province’s economic growth and create the vast majority of jobs.Services accounted for approximately 74.4 per cent of total employment in the Province in 2013. This sector is comprised of six industries, namely: business, personal and community services; finance, insurance and real estate; wholesale and retail trade; transportation; communication and utilities; and, public administration. Of these, the biggest sector in terms of output share and employment is business, personal and community services.Output from the business, personal and community services sector accounts for one-fifth of the entire economy and approximately four out of ten jobs in the Province.This segment of the industry consists of:education and related services; heath care institutions, including hospitals, nursing homes and welfare services; religious organizations; amusement and recreation services; business services such as management and business consultants and computer services; personal services; and, accommodation and food. Finance, insurance and real estate, which constitute a large component of the service-producing industries, represented 13.0percent of the entire Saskatchewan economy in 2013.This segment includes banks and other institutions delivering financial services, insurance carriers and agencies and real estate companies. Other Indicators Compound Annual Year Ended December 31 Growth Rate 2009-2013 (Millions) Retail Sales % Wholesale Trade % Value of Building Permits % Manufacturing Sales % New Housing Starts (Number of Units) % New Motor Vehicle Sales (Number of Units) % Source:Statistics Canada 15 FINANCES OF THE GOVERNMENT Introduction The Saskatchewan Government (Government) has general authority for the administration of provincial activities and functions within the Province. Responsibility for a variety of such activities and functions has been ceded to local government bodies and agencies under authority of a number of provincial statutes. Responsibilities of the Government not ceded to local government bodies are carried out directly by the Government and through a number of organizations and provincial Crown corporations. Finances Fiscal year 2015 (April 1, 2014 to March 31, 2015) marked a change in the Government’s financial budgeting and reporting focus. In prior fiscal years, the focus was on the General Revenue Fund (GRF), the general fund of the Government to which all public monies received are credited except where the Legislative Assembly has directed otherwise and from which funds are appropriated by the Saskatchewan Legislative Assembly. Beginning in fiscal year 2015, the Government’s budgeting and reporting is focused on the Summary Financial Statements (SFS). The SFS combines the GRF with all other organizations and provincial Crown corporations over which the Government has control. A listing of the organizations within the government reporting entity is published on pages 53-55 of the fiscal year 2015 Provincial Budget. The Government’s budgetary and reporting fiscal year begins on April 1 and ends on March 31. Adjustments are made for certain organizations within the reporting entity that have financial year-ends that differ from the Government’s fiscal year. Revenue and expenses are recorded on an accrual basis. Each year the Minister of Finance presents a budget to the Legislative Assembly that provides estimates of the Government’s planned activities during the fiscal year. The accounts and financial statements of the Province are examined by the Provincial Auditor who is responsible to the Legislative Assembly and is required to make a report to the Legislative Assembly with respect to each fiscal year. Fiscal Year 2014 Results On June 26, 2014, the Minister of Finance released the Summary Financial Statements (SFS) for the fiscal year ended March 31, 2014. The SFS results for fiscal year 2014 showed a surplus of $588.9million, an increase of $551.4million from the previous fiscal year. Total SFS revenue of $14,418.0million for the fiscal year ended March 31, 2014 increased by $95.4million, or 0.7percent, from the previous fiscal year.The increase is primarily due to higher taxation revenue and other own-source revenue.These increases were partially offset by decreases in federal transfers and net income from Government Business Enterprises. Total SFS expense of $13,829.1million decreased by $456.0million, or 3.2 per cent, over the previous year primarily due to year-over year decreases in Agriculture, Protection of Persons and Property, Debt Charges, Community Development and Other expenses.These decreases were partially offset by increases in Education, Health, Social Services and Assistance, Economic Development, Environment and Natural Resources and Transportation. At March 31, 2014, gross debt of the Summary Financial Statements was $12,479.2 million compared to $11,281.9 million at March31,2013.Approximately 49 per cent of the gross debt at March 31, 2014 was incurred for general purposes while 51 per cent was incurred for Government Business Enterprises.Approximately 98 per cent of the gross debt was denominated in Canadian dollars while about 2percent was denominated in United States dollars at March 31, 2014. During fiscal year 2014, debentures with a par value of $1,759.8million were sold, and other loans of $289.9million were issued.Debentures with a face value of $790.5million and short-term debt of $82.1million were redeemed.Sinking funds totaled $1,733.6million at March31,2014. Contributions to sinking funds amounted to $98.3 million in fiscal year 2014. Guaranteed debt was $15.6 million at March 31, 2014, compared to $18.7 million at March31,2013. 16 Fiscal Year 2015 Budget On March 19, 2014, the Minister of Finance tabled the Budget Address and Summary Budget for the fiscal year ending March31,2015. The Budget for fiscal year 2015 projected total revenue of $14,073.1million, total expense of $14,001.7million, and a budgetary surplus of $71.4million. Total revenue in the 2014-15 Budget is estimated to be down by $106.2million, or 0.7 per cent, from the 2013-14 Budget. The decrease is primarily due to the sale of Information Services Corporation in fiscal year 2014 and reduced net income expected from Government Business Enterprises. Total expense in 2014-15 Budget is estimated to be down by $27.8million, or 0.2 per cent, from the 2013-14 Budget. This decrease is primarily due to decreases in Agriculture and Other expense. 2014-15 General Revenue Fund borrowing requirements are estimated at $1,512.4 million, of which $962.4million is for Crown Corporations.In addition, debt of other government entities is budgeted to increase by $129.5 million.Debt retirement is estimated at $951.0million, resulting in an increase in summary debt of $690.9 million. The 2014-15 Budget estimates public debt (gross debt less equity in sinking funds) at March 31, 2015 to be $11,815.2million compared to $10,908.8 million forecast at March 31, 2014, an increase of $906.4 million, or 8.3 per cent. Government general debt is estimated to be $3,804.8million at March 31, 2015, which is unchanged from the forecast at March31,2014.Other general debt is estimated to be $1,054.8 million at March 31, 2015 compared with $933.0million forecast at March31,2014, an increase of $121.8million or 13.1 per cent.Government Business Enterprise specific debt is estimated to be $6,955.6million at March31, 2015 compared to $6,171.0 million forecast at March 31, 2014, an increase of $784.6million or 12.7per cent. During the period April 1, 2014 to September 30, 2014, the Government issued $918.1million of debentures and bonds. Of this amount, $550.0million was Government general debt and $318.1million was for Government Business Enterprises. The 2014-15 Budget reports summary financial details that provide revenue, expense and a bottom line forecast for all entities over which the Government has control, such as Crown corporations and other entities.The Budget uses a full accrual accounting model for reporting capital costs.Under this full accrual accounting model, capital is included as part of the Government’s assets.The annual cost of using the asset (i.e. amortization) is recognized as an expense in the annual spending. Fiscal Year 2015 First Quarter Report On August 14, 2014, the Minister of Finance released the First Quarter Financial Report for the fiscal year ending March31,2015. The report forecasts total revenue of $14,242.0 million, total expense of $14,167.1 million and a budgetary surplus of $74.9 million. Total revenue is forecast to be up $168.9 million from budget due to a higher forecast for oil, net income from Government Business Enterprises and Crown land sales, partially offset by lower forecasts for potash and other non-renewable resources revenue. Total expense is forecast to be up $165.4 million from budget, primarily due to a $150.0million allowance for flood-related costs. Fiscal Year 2015 Mid-Year Report On November 27, 2014, the Minister of Finance released the Mid-Year Report for the fiscal year ending March 31, 2015. The report forecasts total revenue of $14,199.5 million, total expense of $14,128.6 million and a budgetary surplus of $70.9million. Total revenue is forecast to be up $126.4 million from budget, primarily due to increased forecasts for Government Business Enterprise net income, non-renewable resources and transfers from the federal government. These increases are partially offset by a reduced forecast for taxation revenue, primarily due to negative prior-year adjustments to Personal Income Tax and Corporate Income Tax revenue relating to the 2013 tax year. Total expense is forecast to be up $126.9 million from budget, mainly due to flood-related costs from this summer’s heavy rainfalls. 17 Summary Revenue The Government receives revenue from taxes, non-renewable resources, other provincial sources, other governments and net income from Government Business Enterprises.The following table provides a breakdown of revenue by major source for the five fiscal years ended March 31, 2014, and the Budget Estimate for fiscal year 2015. Summary Revenue1 Fiscal Year Ended March 31 Percentage Budget of Total Actual Estimate Revenue (Thousands) Taxation Individual income $ Provincial Sales Corporation income Property Fuel Tobacco Other Total Taxation $ 48.5 % Non-renewable Resources Oil $ Resource surcharge Potash ) Crown land sales Natural gas Other Total Non-renewable Resources $ 19.1 % Other Own-Source Revenue Fees Health care Motor vehicle licensing Education Subsidized housing rental Real property sales and leases 0 Registry Other Insurance Commodity Sales Investment income Gain on sale of Information Services Corporation shares 0 0 0 0 Transfers from other governments 0 0 Other Total Other Own-source Revenue $ 13.2 % Transfers from the Federal Government Canada Health Transfer Canada Social Transfer Crop insurance contributions Housing subsidy Agricultural stability contributions Other Total Transfers from the Federal Government $ 14.4 % Net income from government business enterprises $ 4.8 % Total Revenue $ 100.0 % 1See "Summary Statement of Operations" commencing on page 30. 2Budget estimates do not provide the same level of detail as available for actuals. Total revenue for 2014-15 is estimated at $14,073.1 million, a decrease of $106.2million, or 0.7 per cent, from the 2013-14 Budget Estimate.The decrease is due to lower other own-source revenue and net income from Government Business Enterprises.These decreases are partially offset by higher revenue from taxation, federal transfers and non-renewable resources. Taxation. Revenue from taxation includes personal and corporate income taxes, sales tax, tobacco tax, fuel tax and other taxes, including liquor consumption, corporate capital and insurance premiums taxes as well as property taxes collected by Boards of Education.Tax revenue is estimated to total $6,820.3million, or 48.5 per cent, of the total Summary revenue for fiscal 2015, an increase of $206.5million, or 3.1 per cent, from the fiscal 2014 estimate.Most of the increase is due to an expected increase in personal income taxes. 18 Non-Renewable Resources. Non-renewable resource revenue is collected by the Government in respect of the production and sale of crude oil, natural gas, potash, uranium, other minerals, as well as the sale of Crown petroleum and natural gas rights (Crown land sales). Non-renewable resource revenue is estimated to total $2,694.4 million, or 19.1 per cent, of Summary revenue for fiscal 2015, an increase of $23.8 million, or 0.9 per cent, from the fiscal 2014 estimate. Other Own-Source. Other Own-Source revenue includes health care fees, crop insurance premiums, education fees, investment income, subsidized housing rental fees, motor vehicle licensing fees and other miscellaneous revenues.These revenues of the Province are estimated to total $1,863.8million, or 13.2 per cent, of Summary revenue for fiscal 2015, a decrease of $215.4million, or 10.4 per cent, from the fiscal 2014 estimate.Most of the decline is related to the sale of the majority of Information Services Corporation shares in fiscal 2014. Transfers from the Federal Government. Transfers from Government of Canada consist of payments made to the Province to assist in financing a number of programs.Transfer payments from the federal government are estimated to total $2,026.4million in fiscal 2015, an increase of $71.4million, or 3.7 per cent, from the fiscal 2014 estimate.Transfers from the Government of Canada are estimated to represent 14.4per cent of Summary revenue in 2014-15. Net income from Government Business Enterprises. Government Business Enterprises (GBEs) are self-sufficient government organizations whose principal activity is the sale of goods and services to individuals and organizations outside of the Government Reporting Entity.GBEs include SaskPower, SaskTel, SaskEnergy, Saskatchewan Government Insurance and the Workers’ Compensation Board (Saskatchewan).Budget amounts for GBEs are incorporated as a single amount using the modified equity method, which includes the Government of Saskatchewan’s proportionate share of net earnings or losses.Net income from GBEs is estimated to be $668.2million, or 4.8 per cent, of Summary revenue for fiscal 2015, a decrease of $192.5million, or 22.4 per cent, from the fiscal 2014 estimate.Most of the decrease is due to expected declines in net income from SaskPower and SaskTel. Summary Expense The following table provides a breakdown of summary expense on government programs and services for the five fiscal years ended March 31, 2014, and includes the Budget Estimate for fiscal year 2015. Summary Expense Fiscal Year Ended March 31 Percentage Budget of Total Actual Estimate Expense (Thousands) Agriculture $ 4.9 % Community Development Debt Charges Economic Development Education Environment and Natural Resources Health Protection of persons and property Social services and assistance Transportation Other Total Expense $ Agriculture. The budgeted total expense for fiscal year 2015 is $681.2 million, a decrease of $149.0 million, or 17.9percent, from the fiscal year 2014 budget. The decrease largely reflects lower expense through crop insurance programs as a result of lower expectations for commodity prices. Community Development. The budgeted total expense for fiscal year 2015 is $589.0 million, an increase of $36.2million, or 6.5 per cent, from the fiscal year 2014 budget. The increase largely reflects funding for municipal infrastructure. Debt Charges. The budgeted total expense for fiscal year 2015 is $546.3 million, a decrease of $53.2 million, or 8.9percent, from the fiscal year 2014 budget. The decrease largely reflects lower interest rates on refinanced debt. Economic Development. The budgeted total expense for fiscal year 2015 is $288.6million, a decrease of $33.7million, or 10.5 per cent, from the fiscal year 2014 budget.The decrease largely reflects reduced funding for the provincial nuclear research and development strategy and other research activity. 19 Education. The budgeted total expense for fiscal year 2015 is $3,675.0million, an increase of $176.9million, or 5.1percent, from the fiscal year 2014 budget.The increase largely reflects increased spending by boards of education, higher operating grants to school boards and post-secondary institutions and higher education pension and benefit costs. Environment and Natural Resources. The budgeted total expense for fiscal year 2015 is $232.5million, an increase of $2.2million, or 1.0 per cent, from the fiscal year 2014 budget.The increase largely reflects increased spending on abandoned mine assessments and water security. Health. The budgeted total expense for fiscal year 2015 is $5,355.9 million, an increase of $113.9 million, or 2.2 per cent, from the fiscal year 2014 budget. The increase largely reflects increased operating funding for regional health authorities, cancer treatment, medical services and medical education programs, partly offset by a decrease in pension expense. Protection of Persons and Property. The budgeted total expense for fiscal year 2015 is $593.7 million, a decrease of $9.4 million, or 1.6 per cent, from the fiscal year 2014 budget.The decrease largely reflects a reduction in recognized expense due to the partial sale of Information Services Corporation, partly offset by increased spending on policing programs. Social Services and Assistance. The budgeted total expense for fiscal year 2015 is $1,172.4 million, an increase of $52.8 million, or 4.7per cent, from the fiscal year 2014 budget.The increase largely reflects higher spending on income support for the disabled, partly offset by lower social housing expense. Transportation. The budgeted total expense for fiscal year 2015 is $539.3 million, an increase of $10.4million, or 2.0percent, from the fiscal year 2014 budget. The increase largely reflects higher maintenance and operating costs for highways and infrastructure. Other. The budgeted total expense for fiscal year 2015 is $327.8million, a decrease of $174.9million, or 34.8percent, from the fiscal year 2014 budget.The decrease largely reflects a decline in pension and benefit costs. 20 Financing and Debt Management Saskatchewan’s financing activities involve the raising of funds through the issue and sale of Province of Saskatchewan securities, loans from financial institutions, changes in deposits held and changes in cash and temporary investments.Funds raised are used to assist in the financing of the capital budgets of, and to provide a temporary credit facility for, general government purposes, Crown corporations and other entities over which the Government has control. Crown corporations are responsible for reimbursing the General Revenue Fund for the costs of servicing the interest and principal associated with debt borrowed on their behalf.In addition to direct borrowing in the name of the Province, the Government provides loan guarantees for purposes such as agriculture programs. At March 31, 2014, gross debt of the Summary Financial Statements amounted to $12,479.2million as compared to $11,281.9million at March 31, 2013.Approximately 51 per cent of the gross debt at March31,2014 was incurred for Government Business Enterprises.Approximately 49percent of the Summary Financial Statement gross debt at March31,2014 was incurred for general purposes. Approximately 98 per cent of the gross debt of the Summary Financial Statements was denominated in Canadian dollars while about 2per cent was denominated in U.S. dollars at March 31, 2014.Included in the debt denominated in Canadian dollars are certain financing transactions that involved borrowing in foreign currencies and swapping or hedging the liability into Canadian dollars to eliminate the foreign exchange rate risk.(Foreign exchange adjustments resulted in an increase in gross debt of $20.2million at March31,2014, compared to an increase of $4.5million at March31,2013). Securities issued and sold include Province of Saskatchewan promissory notes, debentures and other loans.At March31,2014, promissory notes, debentures and other loans outstanding were $1,303.9million, $10,617.4million and $557.9 million respectively totalling $12,479.2million.Promissory notes, debentures and other loans outstanding atMarch31,2013, were $1,386.0million, $9,627.9 million and $268.0million, respectively totalling $11,281.9million. During fiscal year 2014, the Government issued and sold $1,759.8million in debentures and $289.9million of other loans. Of this amount, $779.8million was issued for general purposes, and $1,269.9million was issued for government business enterprises. During the same period, debentures with a value of $790.5 million and promissory notes with a value of $82.1million were redeemed.Of this amount, $760.6million was for general purposes, and $112.0million pertained to government business enterprises. The Government’s sinking funds totalled $1,733.6million at March 31, 2014.Contributions to the Government’s sinking funds amounted to $98.3million in fiscal year 2014. 21 The following table sets forth the debt of the Summary Financial Statements (including guarantees) for the five fiscal years ended March31, 2014. Total Debt1 At March 31 (Thousands) Promissory Notes (for the purpose of) General Debt $ Government Business Enterprise Debt 0 Total $ Debentures (for the purpose of) General Debt $ Government Business Enterprise Debt Total $ Other Loans (for the purpose of) General Debt $ Government Business Enterprise Debt Total $ Gross Debt $ Less: Equity in Sinking Funds (for the purpose of) General Debt $ Government Business Enterprise Debt Total $ Guaranteed Debt $ Debt plus Guaranteed Debt $ 1 Debt repayable in foreign currency has been restated in Canadian dollar equivalents based on the exchange rate in effect on March 31 of each year. 22 The following table sets forth the allocation of gross debt of the Summary Financial Statements for the five fiscal years ended March31,2014. Gross Debt by Allocation1 At March 31 (Thousands) Public Debt General Revenue fund $ Less amounts held by government organizations ) Saskatchewan Power Corporation SaskEnergy Incorporated Saskatchewan Telecommunications Holding Corporation Municipal Financing Corporation of Saskatchewan Saskatchewan Immigrant Investor Fund Inc. 0 Boards of Education Liquor and Gaming Authority 0 0 0 Regional Health Authorities Saskatchewan Water Corporation Saskatchewan Opportunities Corporation Saskatchewan Housing Corporation Water Security Agency 0 0 0 Global Transportation Hub Authority 0 0 0 0 Information Services Corporation of Saskatchewan 0 Saskatchewan Gaming Corporation Other Public Debt $ 1Debt repayable in foreign currency has been restated in Canadian dollar equivalents based on the exchange rate in effect on March 31 of each year. 23 The following table sets forth the composition of debentures issued and redeemed by the Government for the five fiscal years ended March 31, 2014. Composition of Debentures Issued and Redeemed1 (unaudited) Fiscal Year Ended March 31 (Millions) Total Debentures Issued $ Total Debentures Redeemed Increase (Decrease) in Debentures $ ) $ ) $ $ ) $ 1 All foreign currency debt has been stated in the equivalent Canadian funds based on the exchange rate in effect on March 31 of each year. The following table sets forth the composition of outstanding debentures of the Government for the five fiscal years ended March31,2014. Composition of Debentures Outstanding1 Fiscal Year Ended March 31 (Millions) Debentures Outstanding To the Public $ To the Canada Pension Plan Total $ 1 All foreign currency debt has been stated in the equivalent Canadian funds based on the exchange rate in effect on March 31 of each year. The Canada Pension Plan (CPP) is a compulsory national pension plan in which residents of all provinces, except Quebec, participate. Provincial securities sold to the CPP prior to July 1, 2005 are payable 20 years after their respective dates of issue.Effective July1, 2005, no new loan capital is available to provinces.However, provinces are permitted to roll over maturing securities and may choose the term of the new securities within the parameters of not less than five years and not more than 30 years. The securities are not negotiable, transferable or assignable.The securities are callable in whole or in part, before maturity, at the option of the Province. 24 The following table summarizes various Provincial Government debt indicators at year end for the five fiscal years ended March31,2014. Debt Indicators (unaudited) At March 31 Public debt of the Summary Financial Statements - Per Capita 1 $ As a Percentage of Saskatchewan Gross Domestic Product 2 % Public debt of the Summary Financial Statements - General Government Purpose Portion Per Capita $ As a percentage of Summary Financial Statement Revenue % As a percentage of Saskatchewan Gross Domestic Product % Government Purpose Portion of Gross Debt of the Summary Financial Statements % 1Debt per capita for 2010 through 2014 is calculated by dividing the debt at March 31 by the population of the Province on July 1 of the same calendar year. 2Debt as a percentage of Saskatchewan's GDP is calculated by dividing the debt at March 31 by the Province's current GDP for the previous calendar year. 3Debt of the Summary Financial Statements - General Government Purpose Portion does not include debt incurred by the General Fund on behalf of Crown entities for which the Crown entities are responsible for reimbursing the General Revenue Fund. The following table sets forth the debt maturity schedule, by principal amount and currency of payment, of the Government’s gross debt at March 31, 2014. Debt Maturity Schedule Fiscal Year Canadian U.S. Dollar Debt Total ending March 31 Dollar Debt (Canadian Dollars) 1 (Canadian Dollars) (Thousands) 0 0 0 0 0 1 - 5 years $ $ 0 $ 2020-2024 2025-2029 0 2030-2034 0 2035-2039 0 2040-2044 0 After 2044 0 $ $ $ 1Debentures repayable in U.S. dollars of $225.0million have been converted to Canadian dollars at the exchange rate in effect atMarch31,2014. (U.S. dollars - $1.1053) 25 The following table sets forth the Summary Financial Statement gross debt characteristics at March31,2014. Debt Characteristics (unaudited) As a Percentage of Total Weighted Average Term To Maturity1 (years) Weighted Average Interest Rate1 Public Debentures2
